Citation Nr: 0207901	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  98-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and MFO


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 determination from the Manila, 
Republic of the Philippines Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board denied this case in July 1999.  In April 2001 a 
Motion to Remand was requested with respect to the Board's 
July 1999 denial in light of the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In July 2001, the United 
States Court of Appeals for Veterans Claims (CAVC) granted 
this motion and vacated and remanded the July 1999 Board 
decision.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The United States Army Reserve Personnel Center 
(ARPERCEN) has certified that the appellant's decent husband 
had no service as a member of the Army of the United States 
(AUS), or the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  



CONCLUSION OF LAW

The criteria for basic entitlement to VA nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 101(2), 107, 1521 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6, 3.8, 3.9 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The certificate of death of the appellant's decedent husband 
establishes that he passed away in September 1987.  

In March 1988 the RO submitted a request to ARPERCEN to 
verify the service of the appellant's decedent husband with 
the service number [redacted].  In November 1988 ARPERCEN 
responded that the appellant' decent husband had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  

In June 1997 the appellant submitted a formal application for 
nonservice connected death pension benefits.  She noted that 
her decedent husband's service number was [redacted], and that 
he served with E Company in the 77th Infantry.  She had also 
previously noted that he served with C Company of the 73rd 
Infantry.  

During the pendency of this appeal, the appellant has 
submitted multiple service-related documents in support of 
her claim for entitlement to pension benefits, and that her 
decedent husband had the service required for eligibility for 
such benefits.  In particular, she submitted his Affidavit 
for Philippine Army Personnel.  

The Board notes that none of these documents listed his name 
or service number as being different from what was submitted 
to ARPERCEN for verification.  

The appellant also has submitted copies of several documents 
including relating to payment of certain benefits for her 
late husband's service, a copy of Special Order No. 24 dated 
in January 1946, a medical certificate dated in January 1946, 
affidavits signed by the appellant's late husband and others 
from former comrades in arms, and a letter from the 
Philippine Veterans Affairs office showing appellant's 
eligibility for certain pension benefits under the laws of 
the Philippines.  

In February 1999 a personal hearing was conducted during 
which a purported military comrade of the veteran, MFO, 
testified that he served in the same guerilla battalion as 
the veteran.  Tr., p. 2.  


Criteria

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of this title, or 
who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541 (West 1991).  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the veteran 
have active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).

"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.8.

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).

Service of veterans enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190. 
(Authority: 38 U.S.C.A. 107) 38 C.F.R. § 3.8 (b).



Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.8(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. 
§ 107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.8 (2001).  

The CAVC has held that findings by the United States Service 
Department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  



Analysis

In November 1988 ARPERCEN certified that the appellant's 
decedent husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

The Board finds that the service department's determination 
that the appellant's decent husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces is binding on VA.  38 C.F.R. § 3.203; see Duro, 
2 Vet. App. at 532.

Review of the records discloses that multiple documents 
concerning the appellant's late husband's service have been 
submitted.  None contain information different from the 
information provided to and used by the service department in 
its verification of his service, i.e., a differently spelled 
name or a different service number.  

In this regard, there is no contention that the service as 
verified by the service department is erroneous in such a way 
as to warrant a further request to the service department to 
verify or recertify additional military service.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  

In addition, the Board notes that the documents submitted by 
the appellant fail to satisfy the requirements of 38 C.F.R. 
§ 3.203 as acceptable proof of service, as they are not 
official documents of the appropriate U.S. service 
department.  

Therefore, these documents may not be accepted by the Board 
as verification of her late husband's service for the purpose 
of receiving VA benefits.  See Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997).  

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded based 
on the service of the appellant's late husband.  Therefore, 
the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


Additional Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001)).  

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.




In the case at hand, the Board is satisfied that the RO has 
provided sufficient assistance in this case, to the extent 
warranted.  

The duty to notify has been satisfied in this case.  The RO 
has provided the appellant with notice of the laws and 
regulations pertaining to basic eligibility for VA benefits.  
Following her June 1997 claim for pension benefits, the RO 
notified her in February 1998 of the requirement of valid 
service in order to have basic eligibility for VA benefits.  

The RO then provided her with specific citations to the laws 
and regulations pertaining to establishing basic eligibility 
for VA benefits in the July 1998 Statement of the Case (SOC).  
It also notified her of her appellate rights.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001).  

The regulations referred to in the July 1998 SOC (and 
subsequently in the February 1999 Supplemental Statement of 
the Case) placed the appellant on notice of what kind of 
evidence was needed to verify military service.  This, along 
with the rationalizations provided by the RO, placed the 
appellant on notice of the significance of verification 
provided by the service department.  

While the appellant was not actually notified of what type of 
evidence she would need to provide, the Board is of the 
opinion that the July 1998 SOC, as well as other 
determinations issued during the pendency of her appeal, 
advised her of what type of evidence she could submit in 
order to substantiate her claim.  Id.  

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that it would 
aid in substantiating her claim.  


She has been notified of her procedural and appellate rights.  
Furthermore, she has been provided with the laws and 
regulations pertinent to her claim, has been afforded the 
opportunity to present arguments in favor of her claim, and 
has in fact provided such arguments.  

Moreover, no further evidentiary development is needed, as 
the appellant's claim has been denied as a matter of law, 
and, as stated above, the appellant has been provided with 
notice of these laws, and she has not submitted any evidence 
which would warrant further development; i.e., she has not 
submitted any evidence that would require the RO to re-verify 
service with the service department.  

In fact, in February 2001 the appellant indicated that she 
had no further evidence to submit, as she had "exhausted all 
other efforts to secure documents supporting the military 
service" of her late husband.  Therefore, there is no 
reasonable possibility that any further assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2); 66 
Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)).  

The Board also finds that the appellant is not prejudiced by 
its consideration of her claim pursuant to this new 
legislation in the first instance.  As set forth above, VA 
has already met any obligations to the appellant under this 
new legislation.  Moreover, the appellant has been offered 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.  In view of the 
foregoing, the Board finds that the appellant will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of her 
claim.  See Bernard v. Brown, supra.  


ORDER

Basic eligibility for nonservice-connected VA death pension 
benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

